RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                       2    United States v. Henley                     No. 02-6011
        ELECTRONIC CITATION: 2004 FED App. 0070P (6th Cir.)
                    File Name: 04a0070p.06                               ASSISTANT UNITED STATES ATTORNEY, Chattanooga,
                                                                         Tennessee, for Appellee. ON BRIEF: Martin J. Levitt,
                                                                         LEVITT & LEVITT, Chattanooga, Tennessee, for Appellant.
UNITED STATES COURT OF APPEALS                                           Perry H. Piper, ASSISTANT UNITED STATES
                                                                         ATTORNEY, Chattanooga, Tennessee, for Appellee.
                  FOR THE SIXTH CIRCUIT
                    _________________                                                        _________________

 UNITED STATES OF AMERICA , X                                                                    OPINION
            Plaintiff-Appellee, -                                                            _________________
                                  -
                                  -   No. 02-6011                          BOYCE F. MARTIN, JR., Circuit Judge. A jury convicted
           v.                     -                                      David E. Henley, Jr. of several offenses related to the
                                   >                                     distribution of methamphetamine, for which the district court
                                  ,                                      imposed a sentence of life imprisonment. Here, Henley has
 DAVID E. HENLEY, JR.,            -
         Defendant-Appellant. -                                          a number of challenges to his trial and sentence, yet little
                                                                         support for his conclusions. Thus, we affirm.
                                 N
       Appeal from the United States District Court                                          I. BACKGROUND
  for the Eastern District of Tennessee at Chattanooga.
  No. 01-00148—R. Allan Edgar, Chief District Judge.                        At the time of his August 28, 2001, indictment on
                                                                         methamphetamine related charges, Henley was twenty-four
                   Argued: December 2, 2003                              years old and had no prior criminal record. While several of
                                                                         his co-conspirators – most notably Sophan Luy and Bryan
              Decided and Filed: March 5, 2004                           Sanders – pleaded guilty, Henley exercised his Sixth
                                                                         Amendment right to a jury trial. At Henley’s trial, Luy and
        Before: MARTIN and MOORE, Circuit Judges;                        Sanders testified against him in hopes of receiving a reduction
                McKEAGUE, District Judge.*                               in their respective sentences – which they did ultimately
                                                                         receive. At the conclusion of the trial, the jury convicted
                      _________________                                  Henley of possession with the intent to distribute in excess of
                                                                         fifty grams of methamphetamine in violation of 21 U.S.C.
                           COUNSEL                                       §§ 841(a)(1) and 841(b)(1)(B), conspiracy to distribute in
                                                                         excess of five hundred grams of methamphetamine in
ARGUED:       Martin J. Levitt, LEVITT & LEVITT,                         violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A), and using a
Chattanooga, Tennessee, for Appellant. Perry H. Piper,                   “communication facility” to facilitate his drug offenses in
                                                                         violation of 21 U.S.C. § 843(b).
                                                                          Among the issues at sentencing was the quantity of
    *
      The Ho norable D avid W . McKeague, United States District Judge   methamphetamine involved in the conspiracy. Under the
for the Western District of Michigan, sitting by designation.

                                  1
No. 02-6011                          United States v. Henley          3    4       United States v. Henley                            No. 02-6011

2001 United States Sentencing Guidelines, which govern this                months,2 respectively. United States v. Luy, Case No. 1:00-
case, a base offense level of thirty-six applies where the                 CR-46, Order Amending Judgment (E.D. Tenn.); United
quantity of methamphetamine attributable to the defendant is               States v. Sanders, Case No. 1:01-CR-98, Order Amending
between five and fifteen kilograms. U.S.S.G. § 2D1.1(c)(2).                Judgment (E.D. Tenn.).
The presentence report attributed 14.989 kilograms of
methamphetamine to Henley. The district court declined to                    In this timely appeal, Henley challenges his conviction and
adopt this amount and instead undertook an independent                     sentence on several grounds. We address each of his
examination of the record. Based solely upon the trial                     arguments in turn.
testimony of Sophan Luy, the district court found Henley
responsible for at least five kilograms of methamphetamine.                                           II. ANALYSIS
Therefore, despite the considerable difference between the
drug quantity estimated in the presentence report and the                  A. Sufficiency of Evidence Establishing Henley’s
quantity found by the district court, under section 2D1.1(c)(2)               Participation in a Conspiracy
of the Sentencing Guidelines the district court had no choice
but to apply the same base offense level – thirty-six – as                   Henley’s primary argument is that the evidence adduced at
provided in the presentence report.                                        his trial was insufficient to establish the existence of a
                                                                           conspiracy to distribute methamphetamine and, even if a
   The district court also assessed several sentencing                     conspiracy existed, the evidence was insufficient to prove that
enhancements: a two-point enhancement pursuant to section                  he was a participant therein. Unfortunately for Henley, our
2D1.1(b)(1) for possession of a firearm; a three-point                     review of the jury’s finding that he participated in a
enhancement pursuant to section 3B1.1 for Henley’s                         conspiracy to distribute methamphetamine is strictly limited.
supervisory role in the conspiracy; and a two-point                        We review a challenge to the sufficiency of the evidence “by
enhancement pursuant to section 3C1.1 for obstruction of
justice. These sentencing enhancements brought Henley’s
total offense level to forty-three, which carries a mandatory
life sentence.                                                             pursuant to Federal Rule of Criminal Procedure 35 (b), which the district
                                                                           court granted, there by red ucing his sentence to 87 months. United States
                                                                           v. Luy, Case No. 1:00-CR -46, Order Amend ing Judgment (E.D. Tenn.).
   In a striking illustration of the disparity in sentences
imposed upon similarly situated defendants depending upon                      2
                                                                                 Sanders pleaded guilty to one count of conspiracy to distribute in
whether they exercise their Sixth Amendment right to a jury                excess of fifty grams of methamphetamine, in violation of 21 U.S.C.
trial or waive that right in favor of a plea bargain, Luy and              §§ 846 and 8 41(b)(1 )(B), as well as possession of a firearm in furtherance
Sanders received prison sentences of 87 months1 and 93                     of a drug trafficking crime, in violation of 18 U.S.C. § 92 4(c)(1)(A)(I).
                                                                           United States v. San ders, Case No. 1:01-CR-98-02, Judgment (E.D.
                                                                           Tenn.). As part of the plea agreement, the remaining count in the
    1
                                                                           indictment was dismissed . Id. Sanders was originally sentenced to 101
      Luy plead ed guilty to one count of conspiracy to distribute         months of imprisonment – 41 months on the first count and 60 months on
methamphetamine, in violation of 21 U.S.C. § 8 46. United States v. Luy,   the second, to be served consecutively. As in Luy’s case, however, the
Case No. 1:00-CR-46-1, Judgment (E.D. Tenn.). As part of the plea          United States subsequently filed a motion for a reduction in Sanders’s
agree ment, six other co unts in the indictment were dism issed. Id. Luy   sentence pursuant to Rule 35(b), which the district court granted, thereby
was originally sentenced to 136 months of imprisonment, but the United     reducing his sentence to 93 m onths. United States v. Sa nders, Case No.
States subsequently filed a motion for a reduction in Luy’s sentence       1:01 -CR-98, O rder Amending Jud gment (E.D . Tenn.).
No. 02-6011                      United States v. Henley       5    6     United States v. Henley                       No. 02-6011

considering the evidence in the light most favorable to the            Contrary to Henley’s assertion, the evidence adduced at his
prosecution to determine whether a rational trier of fact could     trial, construed in the light most favorable to the United
have found that the essential elements of the crime were            States, is sufficient to establish that a conspiracy to distribute
proven beyond a reasonable doubt.” United States v.                 methamphetamine existed. Henley, Sanders, Luy and an
Spearman, 186 F.3d 743, 745 (6th Cir. 1999). “A defendant           individual named “Scott” from Atlanta apparently formed the
making such a challenge bears a very heavy burden.                  core of the conspiracy. According to the testimony elicited at
Circumstantial evidence alone is sufficient to sustain a            trial, Scott provided methamphetamine to Luy, who in turn
conviction and such evidence need not remove every                  sold it to Henley, who then sold it to Sanders, who sold it to
reasonable hypothesis except that of guilt. Furthermore, it is      others. In short, the evidence shows that Henley and one or
well-settled that uncorroborated testimony of an accomplice         more co-conspirators had an “understanding” to employ this
may support a conviction in federal court.” Id.                     “scheme” to accomplish the “object” of selling
                                                                    methamphetamine. Gibbs, 182 F.3d at 420.
  To prove a conspiracy, the following elements must be
established:                                                           Once a conspiracy has been shown, only “slight” evidence
                                                                    is needed to connect a defendant to a conspiracy. Gibbs, 182
  (1) An object to be accomplished. (2) A plan or scheme            F.3d at 422. Henley argues that the evidence presented at his
  embodying means to accomplish that object. (3) An                 trial is insufficient to connect him to the conspiracy because,
  agreement or understanding between two or more of the             at most, it proves only that he sold methamphetamine to
  defendants whereby they become definitely committed to            Sanders. While Henley is correct that a “buyer-seller
  cooperate for the accomplishment of the object by the             relationship” is not enough to make someone a participant in
  means embodied in the agreement, or by any effectual              a drug conspiracy, “further evidence indicating knowledge of
  means.                                                            and participation in the conspiracy can be enough to link the
                                                                    defendant to the conspiracy.” Gibbs, 182 F.3d at 421. We
United States v. Gibbs, 182 F.3d 408, 420 (6th Cir. 1999)           have recognized that the “trust” involved in “fronting” drugs
(quoting United States v. Bostic, 480 F.2d 965, 968 (6th Cir.       under a delayed payment or credit arrangement “suggests
1973)) (internal quotation marks omitted). Proof of a formal        more than a buyer-seller arrangement between the parties.”
agreement is not required to establish a conspiracy; “a tacit or    United States v. Humphrey, 287 F.3d 422, 435 (6th Cir.
material understanding among the parties” is sufficient.            2002), overruled on other grounds, United States v.
United States v. Pearce, 912 F.2d 159, 161 (6th Cir. 1990).         Leachman, 309 F.3d 377 (6th Cir. 2002). In this case,
“Drug distribution conspiracies are often ‘chain’ conspiracies      Sanders testified that Henley “fronted” methamphetamine to
such that agreement can be inferred from the interdependence        him, and Luy testified that on numerous occasions he
of the enterprise. One can assume that participants understand      provided Henley with large quantities of methamphetamine.
that they are participating in a joint enterprise because success   Viewing this – and other – evidence in the light most
is dependent on the success of those from whom they buy and         favorable to the United States, as we must, Spearman, 186
to whom they sell.” Spearman, 186 F.3d at 746 (citing               F.3d at 745, we conclude that sufficient evidence supported
United States v. Bourjaily, 781 F.2d 539, 546 (6th Cir.             the jury’s determination that Henley participated in a
1986)).                                                             conspiracy to distribute methamphetamine.
No. 02-6011                     United States v. Henley      7    8      United States v. Henley                      No. 02-6011

  Because Sanders and Luy received downward departures as         Ward, 68 F.3d 146, 149 (6th Cir. 1995); see also United
a result of their cooperation with the United States, Henley      States v. Owusu, 199 F.3d 329, 338 (6th Cir. 2000).
challenges the credibility of their testimony. It is not the
province of this Court, however, to weigh the credibility of          A court may hold a defendant responsible for an amount
witnesses – particularly in the context of determining whether        of drugs only if the court finds that it is more likely than
sufficient evidence supports a conviction. United States v.           not that the defendant actually was responsible for at
Hilliard, 11 F.3d 618, 620 (6th Cir. 1993) (“In addressing            least that amount. An approximation by a court is not
sufficiency of the evidence questions, this Court has long            clearly erroneous if it is supported by competent
recognized that we do not weigh the evidence, consider the            evidence in the record. In other words, the court finding
credibility of witnesses or substitute our judgment for that of       must have some minimum indicium of reliability beyond
the jury.”) (citing United States v. Evans, 883 F.2d 496, 501         mere allegation.
(6th Cir. 1989)); United States v. King, 272 F.3d 366, 370
(6th Cir. 2001) (rejecting defendant’s challenge to the           Ward, 68 F.3d at 149 (citations and internal quotation marks
credibility of his co-conspirators, who had benefitted from       omitted). We must uphold the district court’s determination
cooperation agreements with the United States, as “challenges     in this regard if it is consistent with the factual record, even if
to the quality of the government’s evidence and not the           we would have reached a different conclusion under de novo
sufficiency of the evidence”); see also Spearman, 186 F.3d at     review. United States v. Darwich, 337 F.3d 645, 663 (6th
745 (explaining that an accomplice’s uncorroborated               Cir. 2003) (citing Anderson v. City of Bessemer, 470 U.S.
testimony may support a conviction).                              564, 573 (1985) (“Where there are two permissible views of
                                                                  the evidence, the factfinder’s choice between them cannot be
   We certainly recognize that the prospect of a reduced          clearly erroneous.”)).
sentence could have provided a powerful incentive for
Henley’s co-conspirators to testify against him. Whether that       In determining whether a district court’s calculation of drug
incentive affected the credibility of their testimony, however,   quantity is clearly erroneous, a key issue is the extent to
is for the jury to decide. The jury in this case was aware that   which the court identified the evidence on which it relied in
Sanders and Luy had reason to believe that they could benefit     making that calculation. Compare, e.g., United States v.
from a reduction in their sentences as a result of their          Baro, 15 F.3d 563, 569 (6th Cir. 1994) (vacating defendants’
testimony against Henley. We simply cannot second-guess           sentences because the district court attributed an extra
the jury’s determinations with regard to whether and to what      kilogram of cocaine without making any factual findings),
extent that motive may have affected those witnesses’             United States v. Medina, 992 F.2d 573 (6th Cir. 1993)
credibility.                                                      (vacating sentences because the district court imputed
                                                                  knowledge of the whole extent of the conspiracy to the
B. Quantity of Methamphetamine Attributable to Henley             defendants without making a finding that it was reasonable to
                                                                  do so), and United States v. Walton, 908 F.2d 1289, 1302-03
  Henley also challenges the district court’s determination of    (6th Cir. 1990) (vacating sentences because the district court
the quantity of methamphetamine for which he was                  extrapolated rate of cocaine dealing without identifying
responsible. The district court’s drug quantity determination     competent circumstantial evidence to support the
“must stand unless it is clearly erroneous.” United States v.     extrapolation), with Ward, 68 F.3d at 150 (upholding sentence
                                                                  where the district court “clearly spelled out the reasons for his
No. 02-6011                            United States v. Henley            9    10       United States v. Henley                           No. 02-6011

conclusion that Ward was responsible for over 3,000                               Henley challenges the district court’s reliance upon Luy’s
kilograms of marijuana” and did not speculate as to the                        testimony. Henley emphasizes that Luy received a reduction
quantity), and United States v. West, 948 F.2d 1042 (6th Cir.                  in his sentence as a result of his cooperation with the United
1991) (upholding sentence where the district court’s drug                      States and contends that Luy was merely approximating the
quantity determination was based upon testimony that the                       quantity of drugs that he provided to Henley. 5 We find these
defendant had been involved in many transactions, each                         arguments to be unavailing. Testimonial evidence from a co-
involving over four kilograms of cocaine).                                     conspirator may be sufficient to determine the amount of
                                                                               drugs for which a defendant should be held accountable, even
  Based upon our careful review of the record, we conclude                     where the co-conspirator has reason to believe that he may
that the evidence supports the district court’s calculation of                 receive a reduced sentence as a result of his or her testimony.
the quantity of methamphetamine attributable to Henley and                     United States v. Hernandez, 227 F.3d 686, 697-98 (6th Cir.
that the court properly identified the particular evidence on                  2000); Darwich, 337 F.3d at 664. Moreover, drug quantity
which it relied in making that calculation. During the                         may be determined by way of estimates or approximations if
sentencing hearing, the district court referenced the testimony                exact amounts are uncertain. Hernandez, 227 F.3d at 698-99
of various witnesses, but – in order to avoid “double                          (upholding a district court’s determination that 1,400 pounds
counting” – relied exclusively upon Luy’s testimony in                         of marijuana were involved in the conspiracy based upon
making its quantity determination.3 Luy testified that over                    testimony that “an accomplice made 7 trips to Saginaw,
the course of eight to ten months, he traveled to Atlanta once                 Michigan from the Rio Grande Valley and delivered 200
a month and on each trip purchased four pounds of                              pounds on each trip”).
methamphetamine, keeping two pounds for himself and
giving two pounds to Henley. Occasionally, Luy would make                        The district court’s determination that Henley was
two trips per month instead of one, in which case he would                     responsible for five kilograms or more of methamphetamine
purchase two pounds of methamphetamine on each trip,                           was properly supported by Luy’s testimony and was not
keeping one pound for himself and giving one pound to                          clearly erroneous.
Henley. The district court concluded that Henley could be
held liable for over five kilograms of methamphetamine4                             C. Sentencing Enhancement Under Section 3B1.1
based upon Luy’s testimony alone. The district judge
explicitly considered Luy’s credibility and concluded: “I do                     Henley also challenges the district court’s imposition of a
have confidence in what Luy said” because his testimony was                    three-level enhancement pursuant to section 3B1.1 of the
consistent with the testimony of other witnesses.

                                                                                    5
                                                                                      Henley also points out that Luy’s trial testimony differs in certain
    3                                                                          respe cts from his story as recounted in the presentence report. The
      Henley argues that he lac ked notice of the U nited S tates’ intent to   presentence repo rt provides that Luy traveled to Atlanta once a month for
rely upon Luy’s testimony to establish the drug amo unts. That notice was      approximately one year (rather than the 8 to 10 months he testified to at
provided, however, in a June 1 4, 2002 , letter from the United S tates to     trial) and picked up at least one pound of methamphetamine for Henley
Henley’s counsel.                                                              on each trip. This scenario would make H enley responsible for twelve
    4
                                                                               pounds of methamp hetamine, or approximately 5.4 kilograms. Under
      Two pounds of methamphetamine per mo nth over the course of 8            either version of events, then, Henley would still be responsible for over
mon ths equals sixteen pounds o r app roxim ately 7.3 kilograms.               five kilograms of methamphetamine.
No. 02-6011                      United States v. Henley      11    12   United States v. Henley                      No. 02-6011

Sentencing Guidelines for his supervisory role in the               authority, the nature of participation in the commission of the
conspiracy. The proper standard of review to employ in              offense, the recruitment of accomplices, the claimed right to
evaluating the district court’s imposition of this enhancement      a larger share of the fruits of the crime, the degree of
is subject to some debate. Prior to the Supreme Court’s             participation in planning or organizing the offense, the nature
decision in Buford v. United States, 532 U.S. 59 (2001), “it        and scope of the illegal activity, and the degree of control and
was clear that we reviewed a district court’s factual findings      authority exercised over others.” U.S.S.G. § 3B1.1,
for clear error and legal conclusions de novo.” United States       comment. (n.4). The key issue is not direct control or
v. Solorio, 337 F.3d 580, 600 (6th Cir. 2003). In Buford,           ultimate decision-making authority, but rather the defendant’s
however, the Supreme Court held that the district court’s           “relative responsibility.” United States v. Gaitan-Acevedo,
application of section 4B1.2 should be reviewed deferentially       148 F.3d 577, 595-96 (6th Cir. 1998).
rather than de novo, “in light of the fact-bound nature of the
legal decision.” 532 U.S. at 66. We reserve judgment as to             The district court found that the evidence established that
whether the district court’s application of section 3B1.1 to the    five or more participants were involved in the criminal
facts of this case should be reviewed deferentially or de novo,     activity – Henley, Sanders, Luy, “Scott” from Atlanta, Chad
because we would affirm using either standard of review.            Brown, Candiac Stanfield, Robert Walker and Christy Croy
                                                                    – and that Henley “was at the center of the conspiracy.” The
  Under section 3B1.1, a defendant’s base offense level             court also found that:
should be increased as follows:
                                                                      [Henley] got this methamphetamine and he did control
  (a) If the defendant was an organizer or leader of a                the distribution of it of what he got here locally. As has
      criminal activity that involved five or more                    been pointed out in the presentence report and in the
      participants or was otherwise extensive, increase by            evidence at trial, and here by Mr. Piper, he did employ
      4 levels.                                                       people, others, perhaps, at least as many as four other
                                                                      persons to help him collect drug debts, enforcers, if you
  (b) If the defendant was a manager or supervisor (but               will. That includes Walker and Sanders, and the two
      not an organizer or leader) and the criminal activity           people at the Logan’s Roadhouse. And he did recruit
      involved five or more participants or was otherwise             those people to do this. And this was an extensive
      extensive, increase by 3 levels.                                conspiracy that involved a large amount of drugs. And
                                                                      he controlled the flow of those drugs to a large amount of
U.S.S.G. § 3B1.1(a), (b).                                             people.
  In order to apply a three-level enhancement under section         Sentencing Tr. JA 330.
3B1.1(b), there need only be evidence to support a finding
that the defendant was a manager or supervisor of at least one        In light of this evidence, the court concluded that Henley
other participant in the criminal activity, and that the criminal   was “certainly” a “manager or supervisor” because he “did
activity involved five or more participants or was otherwise        manage the distribution of the drugs” and “he managed other
extensive. United States v. Caseslorente, 220 F.3d 727 (6th         people.” Sentencing Tr. JA 331. As a result, the district court
Cir. 2000). The Sentencing Guidelines direct the court to           found that Henley should receive a three-level enhancement
consider factors such as “the exercise of decision-making
No. 02-6011                     United States v. Henley      13    14   United States v. Henley                    No. 02-6011

pursuant to section 3B1.1(b), but it declined to impose the        rights is harmless error and must be disregarded. FED . R.
four-level enhancement urged by the United States.                 CRIM . P. 52(a).
  Henley asserts that there is no evidence to support the             The telephone conversation between Henley and Sanders
district court’s conclusion that he employed enforcers to          was tape recorded by equipment at the Hamilton County Jail,
intimidate or assault other individuals. We disagree. Sanders      where Sanders had been incarcerated.              During the
testified that Henley and Robert Walker assaulted Chad             conversation, Henley told Sanders that “them fed pens are
Brown because of a drug debt. Sanders also testified that he       cush, man,” apparently implying that the federal penitentiary
had assisted Henley in assaulting an individual named Brett        is not a difficult place to serve prison time. Henley and
Oakey over a drug debt. Additionally, there was testimony          Sanders also discussed drugs, money, informants, the charges
that Henley was assisted by two other men when he assaulted        that Sanders was facing and other assorted topics. Henley
Michael Williams in the restroom of Logan’s Roadhouse.             objected to the admission of this tape recording, arguing that
That evidence is sufficient to support the district court’s        his comments implied that he had previously been convicted
conclusion that Henley was a “manager or supervisor” under         of a crime for which he served time in federal prison. He also
section 3B1.1(b).                                                  argued that the tape recording was irrelevant. The district
                                                                   court admitted this tape recording over Henley’s objection.
  Henley also argues that several of the individuals identified
by the court – particularly Stanfield and Croy – were not            We find that the tape recording was relevant because it
“participants” within the meaning of section 3B1.1, but rather     tended to establish the relationship that he had with Sanders,
were merely drug customers. A “participant” is defined as “a       his co-conspirator. Moreover, contrary to Henley’s assertion,
person who is criminally responsible for the commission of         we do not believe that his comments imply that he had
the offense, but need not have been convicted.” U.S.S.G.           previously served time in federal prison. Therefore, the
§ 3B1.1, comment. (n.1). Even excluding Stanfield and Croy,        admission of the tape recording did not violate the Federal
however, we find that the evidence adduced at trial supports       Rules of Evidence and was not an abuse of discretion.
the district court’s determination that five or more individuals
were criminally responsible for the offense.                          Henley also challenges the district court’s admission of
                                                                   testimony given by two witnesses: Dorothy Turner, the
                  D. Evidentiary Rulings                           mother of Sanders’s girlfriend, and Randy Hood, Sanders’s
                                                                   neighbor. Turner testified that one night at her home, she
  Finally, Henley challenges the district court’s admission of     observed Chad Brown’s head bleeding. Hood testified that in
a tape recorded telephone conversation that he had with            June 2001, he observed a truck that turned out to belong to
Sanders, as well as the testimony of two witnesses. Henley         Henley at Sanders’s home approximately three or four times.
claims that the district court’s admission of this evidence was    Hood further testified that on one occasion he observed a
an abuse of discretion and violated Federal Rules of Evidence      person, whom he could not identify, leave Sanders’s home,
401, 403 and 404. The propriety of the district court’s            remove a pistol from the back of his pants and get into this
admission of evidence is reviewed for abuse of discretion.         truck.
United States v. Middleton, 246 F.3d 825, 835 (6th Cir.
2001). An abuse of discretion that does not affect substantial       Because Henley did not object at trial to the admissibility
                                                                   of either witness’s testimony, we must review the district
No. 02-6011                     United States v. Henley      15

court’s admission of this testimony for plain error. See FED .
R. CRIM . P. 51; United States v. Samour, 9 F.3d 531, 537 (6th
Cir. 1993), rev’d on other grounds, United States v. Reed, 77
F.3d 139 (6th Cir. 1996). Under the plain error doctrine, this
Court considers (1) whether there was an error; (2) whether
the error was “plain” – i.e., clear or obvious; and (3) whether
the error affected substantial rights. United States v. Segines,
17 F.3d 847, 851-52 (6th Cir. 1994). Even if all three factors
exist, the Court must then “decide whether the plain error
affecting substantial rights seriously affected the fairness,
integrity or public reputation of judicial proceedings.” Id. at
852 (citing United States v. Thomas, 11 F.3d 620, 630 (6th
Cir. 1993)).
   The district court committed no error in admitting this
testimony. Turner’s testimony was relevant because it tended
to corroborate Sanders’s testimony that Henley and another
individual, Robert Walker, assaulted Chad Brown at Turner’s
home. Hood’s testimony was relevant because it tended to
establish a relationship between Sanders and Henley and it
corroborated Sanders’s testimony that Henley visited his
home. Moreover, we find neither witness’s testimony to be
violative of Rule 403 or Rule 404.
                    III. CONCLUSION
 For the foregoing reasons, the district court’s judgment is
AFFIRMED.